Case 1:18-cv-09936-LGS Document 133 Filed 12/11/19 Page 1 of 2
SPEARS & IMES wr

51 Madison Avenue Joanna C. Hendon
New York, NY 10010 tel 212-213-6553
tel 212-213-6996 jnendon@spearsimes.com

fax 212-213-0849

December 11, 2019
Via ECF

Honorable Lorna G. Schofield
United States District Judge
Southern District of New York
40 Foley Square

New York, New York 10007

Re: Jane Doe, et al. v. The Trump Corporation, et al., 18-cv-09936 (LGS)

Dear Judge Schofield:

In response to Plaintiffs’ letters requesting a pre-motion conference on two motions to
compel discovery, and pursuant to the Court’s Individual Rule III(A), Defendants write
respectfully to note their objection to Plaintiffs’ efforts to enforce Rule 45 subpoenas addressed
to third parties for documents in this matter.

Since September 5, 2019, Plaintiffs have served, or noticed their intention to serve,
thirty-four Rule 45 subpoenas seeking documents from third parties and purported third parties.
Yesterday afternoon, Plaintiffs filed two letter motions to compel non-parties Metro-Goldwyn-
Mayer Studios Inc. and ACN Opportunity LLC to produce records. None of that discovery is
appropriate. On September 17, 2019, Defendants filed a motion to compel arbitration. See
generally ECF Nos. 113, 114. On September 27, 2019, that motion was fully briefed. See ECF
Nos. 114, 120, 121. Ifthat motion is granted, the arbitration agreements that Plaintiffs signed
will require that Plaintiffs pursue their claims in arbitration, rather than in this Court. See ECF
No. 114 at 10. If the motion is denied, Defendants will immediately appeal, as is their right. See
9 U.S.C. § 16.

In the meantime, Plaintiffs are pursuing discovery to which they will not be entitled in
arbitration. The Second Circuit’s position on this is clear: “the FAA does not authorize
arbitrators to compel pre-hearing document discovery from entities not party to the arbitration
proceedings.” Life Receivables Tr. v. Syndicate 102 at Lloyd’s of London, 549 F.3d 210, 216-17
(2d Cir. 2008)). See also Wash. Nat'l Ins. Co. v. Obex Grp. LLC, 18 CV 9693 (VB), 2019 WL
266681, at *6 (S.D.N.Y. Jan. 18, 2019) (“Section 7 does not authorize arbitrators to issue pre-
hearing document subpoenas to nonparty witnesses.”’).
Case 1:18-cv-09936-LGS Document 133 Filed 12/11/19 Page 2 of 2

Hon. Lorna G. Schofield
December 11, 2019 -2-

For reasons previously stated to the Court, Defendants continue to object to Plaintiffs’
exploitation of the liberal discovery rules that apply in this forum in a dispute that, under settled
Second Circuit precedent, belongs in arbitration.

Respectfully submitted,

A
VL

Joanna C. Hendon

ce: Jessica Stebbins-Bina, Esq. (via e-mail)
Counsel for Metro-Goldwyn-Mayer Studios Inc.
Stephanie E. Niehaus, Esq. (via e-mail)
Counsel for ACN Opportunity LLC
